Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "is performed on both principal surfaces" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claims never state the shape of the rotatable base part that forces one to have principal surfaces, or that there are two principal surfaces.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 9-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al (U.S. PGPub 2019/0240903; herein Isobe, with Foreign Priority date of 10/28/2016), in view of Kraibuhler et al (U.S. PGPub 2014/0197576; herein Kraibuhler, already of record), Okamura (U.S. PGPub 2015/0110912; already of record), or Schneebeli et al (U.S. Patent 5,233,150; herein Schneebeli, already of record).  Regarding claim 9:
Isobe teaches creating a 3D object using a shaping table that can change orientation.  As seen in Figures 4-9, a portion A of the object is printed on the shaping table 3, then the shaping table 3 is reoriented, and a portion B of the object is printed on the side of portion A (Figures 6 and 7).  This can then be repeated to form a third portion C (Figures 8 and 9).  The shaping is layer by layer and can use a laser in a selective laser sintering or powder sintering process (Abstract and paragraph 0114), thus the material used is powder that is sintered/melted.
Isobe does not explicitly state that a hollow shape is formed.  Nevertheless in the same field of additive manufacturing using orientable deposition platforms Kraibuhler (Figures 4 and 5 show the creation of a hollow object), Okamura (Figures 3 and 4, and paragraph 0061), and Schneebeli (Figure 3) all teach that the creation of a hollow shape is possible with the use of an orientable deposition platform.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to create a hollow part using the method of Isobe, since It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)
In this instance the method is directed to 3D printing.  It is very well known that most any shape can be created via 3D printing, and a hollow object being of garden variety.  The prior art, Kraibuhler (Figures 4 and 5 show the creation of a hollow object), Okamura (Figures 3 and 4, and paragraph 0061), and Schneebeli (Figure 3), show that such a hollow shape is nothing but a simple design choice for the user, and would have been obvious to create using the method and device of Isobe.  Additionally, it has been held shape is obvious absent persuasive evidence that the particular shape is significant, see MPEP 2144.04 I and IVB.
Regarding claims 10 and 11:
As seen in Figures 6 and 7 of Isobe, subsequent layers B are stacked on a lateral side of the previously built object A after the shaping table is rotated.  Based on the previous obviousness analysis, this object B is seen as the wall portion for the possible hollow object.


.Regarding claim 12:
Since the prior art teaches orientable platforms and printing any desired pattern, the method of claim 12 is also obvious using the shaping table of Isobe and the path 
Regarding claim 13:
As seen in Figures 8 and 9 of Isobe a third portion C is built which is on the other lateral side of object A and is opposed to previous object B.
Regarding claim 15:
Since Isobe teaches using a previously printed region as the base for the next printed region, it would have been obvious for a skilled artisan to then print off of part B or part C to create additional structures, since Isobe has given the foundational knowledge of such printing.
Regarding claim 16:
The shape of the object has already been discussed as being obvious.  The object in Isobe could be seen as stepped as well as in Kraibuhler.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Isobe in view of Kraibuhler, Okumura, or Schneebeli as applied above, and further in view of Inoue (U.S. PGPub 2009/0025638).  Regarding claim 14
Isobe in view of Kraibuhler, Okamura, or Schneebeli do not make obvious a rotating base and where the printing occurs on both principle surfaces of the base.
However, in the same field of endeavor Isobe teaches a rotating base with  multiple printing surfaces (Figure 9, base 17).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the multi surface base of Inoue, since it allows for the creation of cylindrical objects with high dimensional accuracy (Inoue, paragraph 0228).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743